Case 8:21-cv-00075-KKM-TGW Document 6 Filed 02/02/21 Page 1 of 2 PageID 53




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

MICHAEL LAVALLIERE,

       Plaintiff,

v.                                                  Case No. 8:21-cv-0075-KKM-TGW

IMG ACADEMY, LLC,

     Defendant.
____________________________________/

                                        ORDER

       This cause comes before the Court on the parties’ Joint Motion to Compel

Arbitration and Stay Case, (Doc. 5), filed January 29, 2021. Upon review of the

arbitration agreement executed between the parties, the Court is satisfied that Plaintiff’s

claims in this case are subject to binding arbitration under the Federal Arbitration Act.

See 9 U.S.C. § 3.

       Accordingly, the following is ORDERED:

       1.     Parties’ Joint Motion to Compel Arbitration and to Stay Proceedings

              (Doc. 5) is GRANTED. The parties shall proceed to arbitration in

              accordance with the terms of their arbitration agreement.

       2.     The proceedings are STAYED and the Clerk is directed to

              administratively close the file. The Court retains jurisdiction of the case to

              adjudicate any post-arbitration motions the parties may make.
Case 8:21-cv-00075-KKM-TGW Document 6 Filed 02/02/21 Page 2 of 2 PageID 54




     3.    The parties shall file a joint status report on May 3, 2021, and every ninety

           (90) days thereafter advising the Court on the progress of arbitration.

     ORDERED in Tampa, Florida, on February 2, 2021.




                                         2
